 



Exhibit 10.25
Deferred Stock Units Agreement
     This Agreement made by and between Motorola, Inc. (“Motorola”) and the
undersigned Non-Employee Director (“Director”) of the Motorola Board of
Directors (“Board”) is effective as of January 1, 2006.
     Whereas, Director is acquiring the right to receive shares of Motorola
Common Stock in the future in the form of Deferred Stock Units; and
     Whereas, this right to receive Deferred Stock Units is conditioned upon the
Director executing and delivering to Motorola an agreement evidencing the terms,
conditions and restrictions applicable to the Deferred Stock Units.
     Now Therefore, Motorola and Director mutually agree as follows:
     1. The Deferred Stock Units that are subject to this Agreement are being
issued to Director pursuant to the Motorola Omnibus Incentive Plan of 2003 or
such other Motorola equity incentive plan as designated by the Compensation and
Leadership Committee of the Board, and are subject to the terms and conditions
of the applicable plan. If a term is used but not defined, it has the meaning
given such term in the applicable plan.
     2. The Deferred Stock Units that are subject to this Agreement will be all
of the Deferred Stock Units issued to the Director in lieu of cash Compensation
earned on or after January 1, 2006, pursuant to the applicable plan and the
Election Form executed by Director that is on file with Motorola.
     3. The Deferred Stock Units may not be sold, assigned, transferred, pledged
or encumbered by Director at any time.
     4. Upon the termination of the Director’s service on the Board, the Company
shall deliver to the Director a certificate representing a number of shares of
Motorola Common Stock equal to the number of Deferred Stock Units then credited
to the Director’s account, plus a cash payment equal to the value of any
fractional Unit so credited.
     5. Upon Motorola’s payment of a dividend with respect to its Common Stock,
the number of Deferred Stock Units credited to the Director shall be increased
by the number obtained by dividing the amount of dividend the Director would
have received had the Director owned a number of shares of Motorola Common Stock
equal to the number of Deferred Stock Units then credited to his or her account
by the closing price of the Motorola Common Stock on the day before the date of
the dividend payment, as reported for the New York Stock Exchange-Composite
Transaction in The Wall Street Journal, Midwest Edition.
     In the event a dividend is paid in shares of stock of another company or in
other property, the Director will be credited with the number of shares of that
company or the amount of property which would have been received had the
Director owned a number of shares of Motorola Common Stock equal to the number
of Deferred Stock Units credited to his or her account and any such shares and
property shall be delivered to the Director upon termination of the Director’s
service on the Board.

 



--------------------------------------------------------------------------------



 



     6. If the number of outstanding shares of Motorola Common Stock is changed
as a result of stock dividend, stock split or the like without additional
consideration to the Company, the number of Deferred Stock Units subject to this
award shall be adjusted to correspond to the change in the outstanding shares of
Common Stock.
     7. The Director shall have no rights as a stockholder of Motorola with
respect to the Deferred Stock Units including the right to vote and to receive
dividends and other distributions until delivery of certificates representing
shares of Common Stock in satisfaction of the Deferred Stock Units.
     8. No assets or shares of Common Stock shall be segregated or earmarked by
Motorola in respect of any Deferred Stock Units granted hereunder. The grant of
Deferred Stock Units hereunder shall not constitute a trust and shall be solely
for the purpose of recording an unsecured contractual obligation of the Company.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware except to the extent that any federal law
otherwise controls.
     In Witness Whereof, the parties have executed this Agreement as of the date
first above-written.

                          Motorola, Inc.    
 
               
 
      By:        
 
Signature of Director
         
 
   
 
               
 
Name of Director (Please Print)
      Title:        

2